Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. The claims are directed toward filtering data using sliding windows in convolutional and pooling layers of a neural network operating in orthogonal directions, but the title recites only generic “data processing” through a neural network. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Filtering Data in Orthogonal Directions through a Convolutional Neural Network.

The disclosure is objected to because of the following informalities: the specification does not include any description of fig. 4C.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-9, 12-16, 19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gu et al. (U.S. 2020/0134435, hereinafter “Gu”).
Regarding Claim 1, Gu teaches a method of processing an initial set of data through a convolutional neural network that includes a convolution layer followed by a pooling layer, the initial set being stored in an initial memory along first and second orthogonal directions (fig. 1; ¶ [0004] – [0005] and [0021]—data are processed through a convolutional neural network formed by stacking convolutional and pooling layers. The initial set of data {an image} is stored as orthogonal rows and columns), the method comprising:
performing a first filtering of the initial set of data by the convolution layer using a first sliding window along the first direction, each slide of the first window producing a first set of data (fig. 3; ¶ [0039] – [0043] and [0049]—a first filtering performs a convolution operation using a sliding window in the column direction using First Processing Units 310. The first processing units thus perform a first filtering of the initial set of data by the convolution layer using a first sliding window along the first direction); and
performing a second filtering of the first sets of data by the pooling layer using a second sliding window along the second direction (fig. 3; ¶ [0051] – [0052]—pooling operations are also performed by the processing units. Second Processing Units 320 perform operations using a sliding window in the row direction, thus performing a second filtering by the pooling layer using a second sliding window along the second direction).
Regarding Claim 8, Gu teaches a method of processing an initial set of data through a convolutional neural network that includes a convolution layer followed by a pooling layer, the initial set being stored in an initial memory along first and second orthogonal directions (fig. 1; ¶ [0004] – [0005] and [0021]—data are processed through a convolutional neural network formed by stacking convolutional and pooling layers. The initial set of data {an image} is stored as orthogonal rows and columns), the method comprising:
performing a first filtering of the initial set of data by the convolution layer using a first sliding window along the first direction, each slide of the first window producing a first set of data (fig. 3; ¶ [0039] – [0043] and [0049]—a first filtering performs a convolution operation using a sliding window in the column direction using First Processing Units 310. The first processing units thus perform a first filtering of the initial set of data by the convolution layer using a first sliding window along the first direction);
performing a second filtering of the first sets of data by the pooling layer using a second sliding window along the second direction, wherein the second sliding window has a dimension N counted along the first direction, the first filtering comprising N-1 slides of the first sliding window along the first direction (fig. 3; ¶ [0051] – [0052]—pooling operations are also performed by the processing units. Second Processing Units 320 perform operations using a sliding window in the row direction, thus performing a second filtering by the pooling layer using a second sliding window along the second direction. As shown in figs. 1 and 2, both sliding windows have dimension k1 in the first {column or vertical} direction. In fig. 1, k1=2 {=N in the present claim), and the windows slides N-1=1 time in the first direction); and
storing N first sets of data in a first temporary memory (¶ [0068] and [0081]).
Regarding Claim 12, Gu teaches a device (fig. 3; ¶ [0039] – [0041]) comprising:
an initial memory configured to store an initial set of data along first and second orthogonal directions (fig. 1; ¶ [0004] – [0005] and [0021]—the initial set of data {an image} is stored as orthogonal rows and columns);
a first memory configured to store parameters defining a convolutional neural network configured to process the initial set of data, the network comprising a convolution layer followed by a pooling layer (fig. 1; ¶ [0004] – [0005], [0021], and [0137]—data are processed through a convolutional neural network formed by stacking convolutional and pooling layers); and
a computation unit configured to perform the operations of the layers of the neural network, the convolution layer being configured to perform a first filtering of the initial set of the data using a first sliding window along the first direction so as to produce a first set of data at each slide (fig. 3; ¶ [0039] – [0043] and [0049]—a first filtering performs a convolution operation using a sliding window in the column direction using First Processing Units 310. The first processing units thus perform a first filtering of the initial set of data by the convolution layer using a first sliding window along the first direction), and the pooling layer being configured to perform a second filtering of the first sets of data using a second sliding window along the second direction (fig. 3; ¶ [0051] – [0052]—pooling operations are also performed by the processing units. Second Processing Units 320 perform operations using a sliding window in the row direction, thus performing a second filtering by the pooling layer using a second sliding window along the second direction).
Regarding Claim 13, Gu teaches wherein the second sliding window has a dimension N counted along the first direction, the device comprising a processor configured to limit the slides of the first sliding window to N-1 slides along the first direction (fig. 3; ¶ [0051] – [0052]—pooling operations are also performed by the processing units. Second Processing Units 320 perform operations using a sliding window in the row direction, thus performing a second filtering by the pooling layer using a second sliding window along the second direction. As shown in figs. 1 and 2, both sliding windows have dimension k1 in the first {column or vertical} direction. In fig. 1, k1=2 {=N in the present claim), and the windows slides N-1=1 time in the first direction), the device further comprising a first temporary memory configured to store N first sets of data (¶ [0068] and [0081]).
Regarding Claims 3 and 14, Gu teaches wherein the initial set of data is stored in matrix fashion according to rows and columns, the rows extending along the first direction and the columns extending along the second direction, each individual row extending along the second direction and each individual column extending along the first direction (fig. 1, Input Feature Map; ¶ [0005] and [0020] – [0021]).
Regarding Claims 4 and 15, Gu teaches wherein the first sliding window slides by strides along the first direction and, at each stride, traverses the corresponding row (fig. 1; ¶ [0019] – [0023]—as shown in the figure and the equation, the first sliding window slides by a stride of 2. ¶ [0047] explains that the first processing direction may be a row direction rather than the column direction shown in most of the examples).
Regarding Claims 5 and 19, Gu teaches wherein the first filtering and the second filtering follow one another until all the data of the initial set is processed (fig. 4; ¶ [0060] – [0066]—first and second filtering follow one another until the entire image is processed by dividing the image {initial set} into pieces. As described in ¶ [0004] – [0005], a convolutional neural network stacks layers such that the first {convolutional} and second {pooling} processing follow one another).
Regarding Claims 7 and 21, Gu teaches wherein the neural network is defined by parameters implemented in floating point or in fixed precision (¶ [0039] – [0040]—k1 and k2 are parameters that define the neural network, and are positive integers).
Regarding Claims 9 and 16, Gu teaches wherein the second filtering comprises slides of the second sliding window, along the second direction, on the first temporary memory storing the N first sets of data, each slide producing a second set of data, the second filtering comprising a second storage of M second sets of data in a second temporary memory (fig. 3; ¶ [0051] – [0052]—the second processing for a pooling operation slides the second window in the second direction. ¶ [0060] describes a second temporary memory caching M second sets of data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 10-11, 17-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gu, as applied to claim 1, above, in view of Sozubek et al. (U.S. 2020/0090046, hereinafter “Sozubek”).
Regarding Claim 2, Gu a convolutional neural network stacking multiple layers together (¶ [0004]), but does not specifically teach wherein the convolution layer comprises a plurality of convolution layers and the pooling layer comprises a plurality of pooling layers. However, Sozubek teaches wherein a convolution layer comprises a plurality of convolution layers and a pooling layer comprises a plurality of pooling layers (fig. 1; ¶ [0053]—the convolutional neural network {CNN} comprises multiple convolution layers and multiple pooling layers).
All of the claimed elements were known in Gu and Sozubek and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the multiple layers of Sozubek with the stacking of layers of Gu to yield the predictable result of wherein the convolution layer comprises a plurality of convolution layers and the pooling layer comprises a plurality of pooling layers. One would be motivated to make this combination for the purpose of improving computational power while reducing resource requirements (Sozubek, ¶ [0034]).
Regarding Claims 6 and 20, Gu/Sozubek teaches wherein the neural network comprises a non-linear layer between the convolution layer and the pooling layer (Sozubek, fig. 1; ¶ [0053]—the ReLU layer is a non-linear layer between the convolution and pooling layers).
Regarding Claims 10 and 17, Gu/Sozubek teaches wherein the storing comprises a circular filling of the first temporary memory by the first set of data produced at each slide of the first sliding window (Sozubek, fig. 4; ¶ [0068] – [0072]—the buffer size {N*(K-1)+K} is much smaller than the initial set of data {N*N} and is reused in a pipelined manner, indicating a circular filling of a first temporary memory).
Regarding Claims 11 and 18, Gu/Sozubek teaches wherein the second filtering is performed after a number of circular fillings of the first memory (Sozubek, fig. 4; ¶ [0068] – [0072]—the pooling processing {second filtering} is performed on data in the data in the buffer {first memory} after one filling).
Regarding Claim 22, Gu/Sozubek teaches wherein the device is a microcontroller (Sozubek, fig. 15; ¶ [0116]—the device can be “any entity of hand-held computing device, wireless handset, touchpad tablet, touchpad PC, digital camera, video camera, surveillance camera, and so on,” so it may be a microcontroller or other type of device).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This art includes:
Gao et al. (U.S. 2021/0073569) teaches a convolutional neural network with a pooling circuit that performs pooling in a row direction, stores results in a cache, and then performs pooling in a column direction
Du et al. (U.S. 2018/0232629) teaches interleaving convolution and pooling processing using a buffer and performing partial pooling on incomplete columns
Yang et al. (U.S. 2021/0192246) teaches performing pooling using a sliding window after performing convolution
Cai et al. (U.S. 2019/0304057) teaches performing pooling processing with a stride and a cache to improve pooling efficiency

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129